Case 8-19-75263-reg Doci15 Filed 10/03/19 Entered 10/03/19 14:30:41

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re: Deborah Hakimian aka Deborah Chafieian
Debtor

Address: 8 Lighthouse Road, Kings Point, NY 11024 Case Number 19-75263

Last four digits of Social-Security or Individual Tax-Payer- Ch 3
Identification (ITIN) No(s).,(if any): 0447 apter

Employer Tax-Identification (EIN) No(s).(if any):

 

 

OBJECTION TO CONFIRMATION OF PLAN

Rushmore Loan Management Services, LLC, a secured creditor (hereinafter “Secured Creditor”)
of the debtor(s) in this case, objects to the confirmation of the chapter 13 plan proposed by the
Debtor(s) and filed on August 9, 2019 and as grounds therefore would show the court that the
plan does not provide for the Secured Creditor to receive the value of its claim in violation of 11
ULS.C. § 1325(a)(5)(B) (ii).

WHEREFORE, Secured Creditor prays that the court sustain its objection and deny confirmation
of the debtor’s plan and for such other relief as is just and equitable.

Dated: October 3, 2019
Rockville Centre, New York

/S/ Ted Eric May
By: Ted Eric May, Esq.
Sheldon May & Associates, P.C.
Attomey for Secured Creditor
255 Merrick Road
Rockville Centre, New York 11570
(516) 763 - 3200
Case 8-19-75263-reg Doci15 Filed 10/03/19 Entered 10/03/19 14:30:41

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORE

 

In re: Deborah Hakimian aka Deborah Chafieian
Debtor

Address: 8 Lighthouse Road, Kings Poimt, NY 11024

Last four digits of Social-Security or Individual Tax-Payer-
Identification (TIN) No(s}.,(if any): 0447

Employer Tax-Identification (EIN) No(s).(if any):

Case Number 19-75263

Chapter 13

 

 

Affidavit of Service of the Notice of Appearance and Request for Service of Papers

State of New York, County of Nassau )ss.:

I, the undersigned, being duly sworn, deposes and says:

(1) Lam not a party to this action; 2} 1 am employed by Sheldon May & Associates, P.C. in the
County of Nassau, State of New York; and (3) | am over the age of 18 and not a party to the within

action.

On October 3, 2019, I served the Objection to Confirmation of the Pian, by depositing a true copy
thereof in a post-paid wrapper, in an official depository under the exclusive care and custody of the
United States Postal Service within New York State, addressed to each of the following persons at the last
known address set forth after each name:

 

Debtor

Deborah Hakimian aka Deborah Chafieian8 Lighthouse Road, Kings Point, NY
11024

 

Debtor’s Attorney

David L Singer, Esq., 150 Broadhollow Road, Suite 122, Melville, NY 11747

 

 

Trustee

 

Michael J. Macco, 2950 Express Drive South, Suite 109, Islandia, NY 11749

 

Sworn to before me this
ard

‘S/ Ashley Mauro

day of October 2019

/S/ Jessica $8. Snyder

Notary Public, State of New York

No. 015N5085564

Qualified in Nassau County
My Commission Expires Sept 29, 2021

 
Case 8-19-75263-reg Doci15 Filed 10/03/19 Entered 10/03/19 14:30:41

 

CASE NUMBER: 19-75263

 

 

United States Bankruptcy Court
Eastern District of New York

 

In Re:
Debtor: Deborah Hakimian aka Social Security Number: XXX-XX--0447
Deborah Chafieian
Debtor: Social Security Number: XXX-XX--
Chapter: 13

Employer’s Tax Identification Number (if any):

 

Objection to Confirmation

 

 

Sheldon May & Associates, P.C.
Attorneys for Secured Creditor
Office and Post Office Address

255 Merrick Road
Rockville Centre, New York 11570
Telephone Number
(516) 763 - 3200

 

 

 
